Rugg, C.J.
The board member found that the employee received a personal injury arising out of and in the course of his employment by an employer under the workmen’s compensation act. The Industrial Accident Board on review (the report of the board member containing all the material evidence) reversed the board member and found that the employee had not sustained the burden of proving that he had suffered such injury. The Superior Court reversed the decision of the board and affirmed that of the board member.
Whether such injury was received was on this record a pure question of fact. There was ample evidence, which need not be recited, to support the finding of the board. The finding of the board is final in these circumstances. It supersedes the finding of the board member. The Superior Court has no authority to review the finding of the board and adopt that of the single member in preference to that of the board. Its only function is to determine as matter of law what kind of a decree ought to be entered upon the decision made by the board. McNicol’s Case, 215 Mass. 497, 502. Pigeon’s Case, 216 Mass. 51, 52. Fitzgibbon’s Case, 230 Mass. 473, 474. Pass’s Case, 232 Mass. 515. Chisholm’s Case, 238 Mass. 412, 419.
The decree was wrong in form as well as in substance. Johnson’s Case, 242 Mass. 489, 493. Cowden’s Case, 225 Mass. 66, 68.

Decree reversed.


Decree to be entered in favor of the insurer.